DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-2, 5-6, 8-11, 14-15, 17-18, and 21-28. Claims 1 and 10 were amended and claims 21-28 were added in the response filed 3/11/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “nanoparticles of a first ORR catalytic material selected from the group consisting of: comprising a metal oxide and reducible metal ion complex” in lines 6-7 is grammatically incorrect. It is noted that on 5/24/2021, the limitation was amended to “nanoparticles of a first ORR catalytic material comprising a metal oxide . Appropriate correction is required.
Claim 10 is objected to because of the following informalities: the limitation “the first ORR catalytic material selected from the group consisting of: comprising a metal oxide and reducible metal ion complex” in lines 5-7 is grammatically incorrect. It is noted that on 5/24/2021, the limitation was amended to “the first ORR catalytic material comprising a metal oxide . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8-11, 14-15, 17-18, 21-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Arai et al. (US 2017/0288236).
Regarding claim 1, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
With regards to the limitation of the anode “in fluid communication with a source of molecular hydrogen” and the cathode “in fluid communication with a source of molecular oxygen”, Cendak teaches a fuel chamber 28 and an air chamber 29 ([0111], Fig 3), and teaches that hydrogen can be used in the fuel chamber ([0118]), and air (which has oxygen therein) is used in the air chamber ([0112]). Therefore, Cendak teaches the anode in fluid communication with a source of molecular hydrogen, and the cathode in fluid communication with a source of molecular oxygen.
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose nanoparticles of a first ORR catalytic material comprising a metal oxide, the nanoparticles of the first ORR catalytic material having a maximum dimension less than 100 nm, and where the second ORR catalytic material is interspersed contact with the nanoparticles of the first ORR catalytic material.
Arai discloses a fuel cell catalyst layer including an SnO2 support (first ORR catalytic material) for a platinum or a platinum alloy (second ORR catalytic material) (abstract). The SnO2 support is doped with a different type of metal ([0035]); and is therefore on a conductive support. The SnO2 support particle diameter is preferably in a range of from 7.5 to 50 nm ([0031]). Arai notes that when the SnO2 particle is too small compared to the platinum/platinum alloy particles, it may be difficult to support the platinum/platinum alloy particle, and when the SnO2 particle is too large, the volume of the catalyst composite increases, leading to a decrease in power generation performance ([0031]). Arai teaches that by using a SnO2 support for a platinum or platinum alloy, the catalyst layer is configured to be usable in a wide range of humidity environments and provide high power generation performance over a range of from low to high loads ([0009]). Arai teaches that these SnO2 supports can be used in either or both oxidant and fuel electrodes ([0075]).
Further, because the platinum/platinum alloy (second ORR catalytic material) is supported on the SnO2 support (first ORR catalytic material), the platinum/platinum alloy is in interspersed contact with SnO2, and at least 70% of the nanoparticles of the first ORR catalytic material (SnO2 support) is in direct contact with at least one particle of the second ORR catalytic material (platinum/platinum alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SnO2 supports of the catalyst of Arai as supports for the platinum cathode catalyst of Cendak for the purpose of configuring the catalyst to be usable in a wide range of humidity environments and provide high power generation performance over a range of from low to high loads.
In addition, while Arai teaches the average particle diameter of the SnO2 particle is preferably in a range of from 7.5 to 50 nm ([0031]), Arai does not explicitly disclose the range as “a maximum dimension” less than 100 nm. However, Arai further describes the SnO2 support particles as spherical ([0031]). Arai additionally teaches if the particles are too small it is difficult to support the platinum/platinum alloys, and teaches if the particles are too large a decrease in power generation performance may occur. Therefore, Arai establishes the size of the SnO2 particles as a result effective variable.
Therefore, it would have been obvious to use the average particle size of the SnO2 particles as a maximum size or dimension (and thereby have a maximum dimension in a range from 7.5 to 50 nm) in order to prevent a decrease in power generation performance.
Regarding claim 2, modified Cendak discloses all of the claim limitations as set forth above. While modified Cendak does not explicitly disclose the d band centers of the first catalytic material (SnO2 of Sun) or the second catalytic material (the Pt-Cu-Ni alloy of Cendak), consider the following: both the first and second catalytic materials inherently have a d band center. The [first] d band center of the SnO2 of Sun would be the same as the instant [first] d band center of the SnOy disclosed by the instant specification, and Cendak teaches a range of Pt-Cu-Ni alloy compositions that significantly overlaps with the instant specification (see specifically HFC 842 Pt30Cu35Ni35 and HFC 832 Pt20Cu40Ni40 of Cendak compared to instant Figures 4C-D of compositions Pt1(CuNi)1 [Pt33Cu33Ni33] and Pt1(CuNi)2 [Pt20Cu40Ni40] (see Table H)). Thus, the Pt-Cu-Ni alloy (second catalytic material) of Cendak would have the same [second] d band center as the disclosed invention. Because the values of the first d band center and the second d band center of Cendak in view of Arai are the same disclosed by the instant invention, the combination similarly meets the limitation of the second d band center is lower than the first d band center.
Regarding claim 5, modified Cendak discloses all of the claim limitations as set forth above. Arai discloses SnO2 (tin oxide) (abstract).
Regarding claim 6, modified Cendak discloses all of the claim limitations as set forth above. Arai teaches that the SnO2 (first ORR material) supports the platinum catalyst (second ORR material) (abstract). Because the SnO2 (tin oxide) and the platinum catalyst are in contact with each other, it is considered particles of one material (first or second ORR material) decorates the surfaces of the other material (the other of the first or second ORR material). In addition, the schematic view presented in Figure 5 illustrates the SnO2 supports as having platinum material therebetween, thereby the SnO2 supports decorate the surfaces of the platinum material therebetween.
Regarding claim 8, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of “at least 99% of the nanoparticles of the first ORR catalytic material [metal oxide] are in direct contact with at least one particle of the second ORR catalytic material [platinum alloy]”, it is noted that Arai teaches using the SnO2 as supports for the platinum catalyst (abstract). That is, the platinum is directly only the SnO2 supports. Because the platinum is directly on the SnO2 supports, it is considered that nearly all (about 100%) the SnO2 supports have platinum thereon. Therefore, the combination renders obvious the limitation, as the platinum alloy of Cendak is on the SnO2 supports of Arai.
Regarding claim 9, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) is “no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm). 
Regarding claims 21-22, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of wherein the nanoparticles of the first ORR catalytic material having a maximum dimension (claim 21) less than 50 nm or (claim 22) less than 20 nm, Cendak modified by Arai does not explicitly disclose this limitation. However Arai teaches the average particle diameter of the SnO2 particle is preferably in a range of from 7.5 to 50 nm ([0031]), Arai does not explicitly disclose the range as “a maximum dimension”. However, Arai further describes the SnO2 support particles as spherical ([0031]). Arai additionally teaches if the particles are too small it is difficult to support the platinum/platinum alloys, and teaches if the particles are too large a decrease in power generation performance may occur. Therefore, Arai establishes the size of the SnO2 particles as a result effective variable.
Therefore, it would have been obvious to use the average particle size of the SnO2 particles as a maximum size or dimension (and thereby have a maximum dimension in a range from 7.5 to 20 nm) in order to prevent a decrease in power generation performance.

Regarding claim 10, Cendak discloses a fuel cell 20 comprising a fuel electrode (anode) 22, an air electrode/oxidizer electrode (cathode) 23, and a proton exchange membrane 21 serving as an electrolyte between the electrodes (ionic communication) ([0111]), and said electrodes have a catalyst ([0105]). The composition of the catalyst is a composition comprising platinum, copper, and nickel ([0038]) and Cendak provides examples of HFC 832 Pt20Cu40Ni40, HFC 842 Pt30Cu35Ni35, HFC 845 Pt10Cu45Ni45, HFC 937 Pt40Cu30Ni30 (see Table H). Thus Cendak meets the limitation of a second ORR comprising a platinum alloy having a formula Ptx(CuNi)100-x wherein 0<x<100 with examples when x=10, 20, 30, and 40. Cendak teaches that the size of the catalyst composition alloy is of “a size suitable for use as a fuel cell catalyst (e.g., no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å), in size or smaller)” ([0092]); thus the catalytic material is in the nanosize range and is a nanoparticle. 
While Cendak teaches a platinum-copper-nickel alloy as a catalyst (second ORR catalytic material), Cendak does not explicitly disclose placing particles of a first ORR catalytic material on a conductive support, having a maximum dimension less than 100 nm, the first ORR catalytic material comprising a metal oxide, and positioning particles of the second ORR catalytic material in interspersed contact with the nanoparticles of the first ORR catalytic material.

Arai discloses a fuel cell catalyst layer including an SnO2 support (first ORR catalytic material) for a platinum or a platinum alloy (second ORR catalytic material) (abstract). The SnO2 support is doped with a different type of metal ([0035]); and is therefore on a conductive support. The SnO2 support particle diameter is preferably in a range of from 7.5 to 50 nm ([0031]). Arai notes that when the SnO2 particle is too small compared to the platinum/platinum alloy particles, it may be difficult to support the platinum/platinum alloy particle, and when the SnO2 particle is too large, the volume of the catalyst composite increases, leading to a decrease in power generation performance ([0031]). Arai teaches that by using a SnO2 support for a platinum or platinum alloy, the catalyst layer is configured to be usable in a wide range of humidity environments and provide high power generation performance over a range of from low to high loads ([0009]). Arai teaches that these SnO2 supports can be used in either or both oxidant and fuel electrodes ([0075]).
Further, because the platinum/platinum alloy (second ORR catalytic material) is supported on the SnO2 support (first ORR catalytic material), the platinum/platinum alloy is in interspersed contact with SnO2, and at least 70% of the nanoparticles of the first ORR catalytic material (SnO2 support) is in direct contact with at least one particle of the second ORR catalytic material (platinum/platinum alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SnO2 supports of the catalyst of Arai as supports for the platinum cathode catalyst of Cendak for the purpose of configuring the catalyst to be usable in a wide range of humidity environments and provide high power generation performance over a range of from low to high loads.
In addition, while Arai teaches the average particle diameter of the SnO2 particle is preferably in a range of from 7.5 to 50 nm ([0031]), Arai does not explicitly disclose the range as “a maximum dimension” less than 100 nm. However, Arai further describes the SnO2 support particles as spherical ([0031]). Arai additionally teaches if the particles are too small it is difficult to support the platinum/platinum alloys, and teaches if the particles are too large a decrease in power generation performance may occur. Therefore, Arai establishes the size of the SnO2 particles as a result effective variable.
Therefore, it would have been obvious to use the average particle size of the SnO2 particles as a maximum size or dimension (and thereby have a maximum dimension in a range from 7.5 to 50 nm) in order to prevent a decrease in power generation performance.
With regards to the limitations of incorporating the ORR catalyst into a cathode of the fuel cell, the fuel cell comprising: an anode, in fluid communication with a source of molecular hydrogen; and the cathode, in ionic communication with the anode and in fluid communication with a source of molecular oxygen, Cendak teaches a fuel chamber 28 and an air chamber 29 ([0111], Fig 3), and teaches that hydrogen can be used in the fuel chamber ([0118]), and air (which has oxygen therein) is used in the air chamber ([0112]). Therefore, Cendak teaches the anode in fluid communication with a source of molecular hydrogen, and the cathode in fluid communication with a source of molecular oxygen.
Regarding claim 11, modified Cendak discloses all of the claim limitations as set forth above. While modified Cendak does not explicitly disclose the d band centers of the first catalytic material (SnO2 of Sun) or the second catalytic material (the Pt-Cu-Ni alloy of Cendak), consider the following: both the first and second catalytic materials inherently have a d band center. The [first] d band center of the SnO2 of Sun would be the same as the instant [first] d band center of the SnOy disclosed by the instant specification, and Cendak teaches a range of Pt-Cu-Ni alloy compositions that significantly overlaps with the instant specification (see specifically HFC 842 Pt30Cu35Ni35 and HFC 832 Pt20Cu40Ni40 of Cendak compared to instant Figures 4C-D of compositions Pt1(CuNi)1 [Pt33Cu33Ni33] and Pt1(CuNi)2 [Pt20Cu40Ni40] (see Table H)). Thus, the Pt-Cu-Ni alloy (second catalytic material) of Cendak would have the same [second] d band center as the disclosed invention. Because the values of the first d band center and the second d band center of Cendak in view of Arai are the same disclosed by the instant invention, the combination similarly meets the limitation of the second d band center is lower than the first d band center.
Regarding claim 14, modified Cendak discloses all of the claim limitations as set forth above. Arai discloses SnO2 (tin oxide) (abstract).
Regarding claim 15, modified Cendak discloses all of the claim limitations as set forth above. Arai teaches that the SnO2 (first ORR material) supports the platinum catalyst (second ORR material) (abstract). Because the SnO2 (tin oxide) and the platinum catalyst are in contact with each other, it is considered particles of one material (first or second ORR material) decorates the surfaces of the other material (the other of the first or second ORR material). In addition, the schematic view presented in Figure 5 illustrates the SnO2 supports as having platinum material therebetween, thereby the SnO2 supports decorate the surfaces of the platinum material therebetween.
Regarding claim 17, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of “at least 99% of the nanoparticles of the first ORR catalytic material [metal oxide] are in direct contact with at least one particle of the second ORR catalytic material [platinum alloy]”, it is noted that Arai teaches using the SnO2 as supports for the platinum catalyst (abstract). That is, the platinum is directly only the SnO2 supports. Because the platinum is directly on the SnO2 supports, it is considered that nearly all (about 100%) the SnO2 supports have platinum thereon. Therefore, the combination renders obvious the limitation, as the platinum alloy of Cendak is on the SnO2 supports of Arai.
Regarding claim 18, modified Cendak discloses all of the claim limitations as set forth above. Cendak additionally teaches size of the Pt-Cu-Ni catalyst (second ORR catalytic material) is “no greater than about 20 nm, about 10 nm, about 5 nm (50 Å), about 3 nm (30 Å), about 2 nm (20 Å)” ([0092]); the lower range suggests that the maximum size should be 20 nm or less (less than 20 nm). 
Regarding claims 25-26, modified Cendak discloses all of the claim limitations as set forth above. With regards to the limitation of wherein the nanoparticles of the first ORR catalytic material having a maximum dimension (claim 25) less than 50 nm or (claim 26) less than 20 nm, Cendak modified by Arai does not explicitly disclose this limitation. However Arai teaches the average particle diameter of the SnO2 particle is preferably in a range of from 7.5 to 50 nm ([0031]), Arai does not explicitly disclose the range as “a maximum dimension”. However, Arai further describes the SnO2 support particles as spherical ([0031]). Arai additionally teaches if the particles are too small it is difficult to support the platinum/platinum alloys, and teaches if the particles are too large a decrease in power generation performance may occur. Therefore, Arai establishes the size of the SnO2 particles as a result effective variable.
Therefore, it would have been obvious to use the average particle size of the SnO2 particles as a maximum size or dimension (and thereby have a maximum dimension in a range from 7.5 to 20 nm) in order to prevent a decrease in power generation performance.
Regarding claim 27, modified Cendak discloses all of the claim limitations as set forth above. Cendak teaches the Pt-Cu-Ni catalyst (second ORR catalytic material) made by contacting a catalytic precursor composition with an acidic solution ([0030], [0065]), and is therefore formed by wet chemistry.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Arai et al. (US 2017/0288236), as applied to claim 10 above, and further in view of Atanassova et al. (US 2007/0160899).
Regarding claim 23, modified Cendak discloses all of the claim limitations as set forth above. While Arai teaches producing a supported catalyst (abstract), modified Cendak does not explicitly disclose wherein the positioning particles of the second ORR catalytic materials in interspersed contact with the particles of the first ORR catalytic material comprises mixing the particles of the first ORR catalytic material and the particles of the second ORR catalytic material together, 
Atanassova discloses a composite particle comprising inorganic nanoparticles disposed on a substrate particle (abstract). The nanoparticles include platinum metals ([0017]), and therefore analogous to the claimed second ORR material and catalyst of Cendak. The nanoparticles are supported on a material (including a carbon or other metal oxide) wherein the nanoparticles on supported on the material by mixing with support particle ([0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mixing of a catalyst and support material to prepare the supported catalyst as taught by Atanassova with the preparing of the supported catalyst of Cendak in view of Arai for the purpose of supporting the catalyst on a support.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Arai et al. (US 2017/0288236), as applied to claim 10 above, and further in view of Miyake et al. (US 2018/0175398).
Regarding claim 24, modified Cendak discloses all of the claim limitations as set forth above. While Arai discloses a SnO2 support, modified Cendak does not explicitly disclose wherein the particles of the first ORR catalytic material (SnO2) are formed by wet chemistry.
Miyake discloses a tin oxide (SnO2) material for a fuel cell catalyst ([0001]). The tin oxide material is prepared by wet synthesis ([0018]), and therefore by wet chemistry.
Because Arai is silent to the manufacturing method of the SnO2 material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of preparing SnO2 by wet synthesis of Miyake with the preparation of the SnO2 support of Cendak modified by Arai for the purpose of obtaining the SnO2 material.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cendak et al. (US 2006/0058185) in view of Arai et al. (US 2017/0288236), as applied to claim 10 above, and further in view of Miyake et al. (US 2018/0175398) and Atanassova et al. (US 2007/0160899).
Regarding claim 28, modified Cendak discloses all of the claim limitations as set forth above. Cendak teaches the Pt-Cu-Ni catalyst (second ORR catalytic material) made by contacting a catalytic precursor composition with an acidic solution ([0030], [0065]), and is therefore formed by wet chemistry.
While Arai discloses a SnO2 support, modified Cendak does not explicitly disclose wherein the particles of the first ORR catalytic material (SnO2) are formed by wet chemistry.
Miyake discloses a tin oxide (SnO2) material for a fuel cell catalyst ([0001]). The tin oxide material is prepared by wet synthesis ([0018]), and therefore by wet chemistry.
Because Arai is silent to the manufacturing method of the SnO2 material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of preparing SnO2 by wet synthesis of Miyake with the preparation of the SnO2 support of Cendak modified by Arai for the purpose of obtaining the SnO2 material.
While Arai teaches producing a supported catalyst (abstract), modified Cendak does not explicitly disclose wherein the positioning particles of the second ORR catalytic materials in interspersed contact with the particles of the first ORR catalytic material comprises mixing the particles of the first ORR catalytic material and the particles of the second ORR catalytic material together, 
Atanassova discloses a composite particle comprising inorganic nanoparticles disposed on a substrate particle (abstract). The nanoparticles include platinum metals ([0017]), and therefore analogous to the claimed second ORR material and catalyst of Cendak. The nanoparticles are supported on a material (including a carbon or other metal oxide) wherein the nanoparticles on supported on the material by mixing with support particle ([0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mixing of a catalyst and support material to prepare the supported catalyst as taught by Atanassova with the preparing of the supported catalyst of Cendak in view of Arai for the purpose of supporting the catalyst on a support.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB BUCHANAN/             Examiner, Art Unit 1725                                       

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725